Citation Nr: 1632340	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post ganglion cyst excision of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from April 1981 to March 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing has been associated with the record.  The case was previously before the Board in January 2015 at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In order to adequately evaluate the Veteran's claim for an increased rating for her status post ganglion cyst excision of the right wrist, all symptoms associated with this disability must be evaluated.  

A January 2016 VA treatment record noted the Veteran received a sensory examination in connection with her symptom of reported numbness since her cyst removal in 1986.  The treating physician noted the study was abnormal with electrodiagnostic evidence of mild median motor compressive neuropathy at the right carpal tunnel without axonal loss and no electrodiagnostic evidence of other mononueorpathy or a peripheral polyneuropathy, myopathy, brachial plexopathy or cervical radiculopathy on the right side.  However, the VA treatment provider did not indicate whether the diagnosed mild neuropathy was a manifestation of her right wrist status post ganglion cyst excision.  Additionally, this diagnosis was not addressed in the Veteran's most recent VA examination in March 2015.  Thus, an addendum opinion must be obtained that addresses whether the mild neuropathy is a manifestation of the status post ganglion cyst excision of the right wrist or, if a separate disability, is aggravated by the right wrist disability.  

Additionally, the Board notes the January 2011 rating decision, which denied entitlement to service connection for right wrist nerve damage lists November 2, 2010, and November 18, 2010, VA examinations under referenced evidence.  The rating decision indicated that the Veteran received a VA examination which included a sensory examination and a nexus opinion regarding the Veteran's reported numbness and her right wrist status post ganglion cyst excision.  However, this examination does not appear to be associated with the Veteran's electronic claims file.  There is a November 2, 2010, VA examination and November 18, 2010, VA primary care intake examination, associated with the Veteran's electronics claims file, but nether examination includes the sensory examination or nexus opinion referenced by the January 2011 rating decision.  Therefore, as the referenced examination contains medical findings relevant to the Veteran's claim on appeal, it must be located and associated with the Veteran's electronic claims file on remand.       

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records, to specifically include the VA examination containing a sensory examination and nexus opinion regarding the Veteran's reported numbness and right wrist status post ganglion cyst excision referenced by the January 2011 rating decision.  

2.  After completion of the above contact the VA examiner who examined the Veteran in March 2015 in connection with her claim for an increased rating for her service-connected right wrist status post ganglion cyst excision and request an addendum opinion.  Copies of all pertinent records should be made available to the examiner for review.  

Based on a review of the record, the examiner should address the following:

(a)  Whether it is as likely as not (50 percent or greater) that the Veteran's currently diagnosed neuropathy is a manifestation of the service-connected status post ganglion cyst excision of the right wrist.  

(b)  If the answer to (a) is no is it at least as likely as not that the currently diagnosed neuropathy is aggravated by her service-connected status post ganglion cyst excision of the right wrist.  

The examiner should discuss and consider as necessary the Veteran's lay statements reporting symptoms of numbness since her right wrist ganglion cyst excision in 1986.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of neuropathy present (i.e., a baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

If the March 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

